UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Chevelle Taylor, )
)
Plaintiff, )
) Case: 1:17-cv-00373 (F-Deck)
v. ) Assigned To : Unassigned
) Assign. Date : 3110/2017
Bobby Henry, ) Description: Pro Se Gen. Civi|
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
informal pauperis The Court Will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “F or jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equip. & Erection C0. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit Within the court's
jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts Warrants dismissal of the

action. See Fed. R. Civ. P. lZ(h)(3).

Plaintiff, a resident of Hyattsville, Maryland, sues her former landlord for the return of a
$750 security deposit The complaint does not present a federal question, and the amount in
controversy is Well below the minimum threshold to establish diversity jurisdiction A separate

order of dismissal accompanies this Memorandum Opinion.

cas mt rla

m United States Dis'trict Jucl'ge
DATE: March 2 , 2017